 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 727 
In the House of Representatives, U. S.,

December 1, 2009
 
RESOLUTION 
Expressing support for greater awareness of ovarian cancer. 
 
 
Whereas ovarian cancer is the deadliest of all gynecological cancers, and the reported mortality of ovarian cancer is increasing over time; 
Whereas ovarian cancer is the 5th leading cause of cancer deaths among women in the United States; 
Whereas the mortality rate for ovarian cancer has not significantly decreased in the almost 40 years since the “War on Cancer” was declared; 
Whereas all women are at risk for ovarian cancer, and 90 percent of women diagnosed with ovarian cancer do not have a family history that puts them at higher risk; 
Whereas the Pap test is sensitive and specific to the early detection of cervical cancer, but not to ovarian cancer; 
Whereas there is currently no reliable early detection test for ovarian cancer; 
Whereas many people are unaware that the symptoms of ovarian cancer often include bloating, pelvic or abdominal pain, difficulty eating or feeling full quickly, and urinary symptoms, among several other symptoms that are easily confused with other diseases; 
Whereas the first national consensus statement on ovarian cancer symptoms was developed in June 2007 to provide consistency in describing symptoms to make it easier for women to learn and remember them; 
Whereas due to the lack of a reliable screening test, 75 percent of ovarian cancer cases are diagnosed in an advanced stage when the five-year survival rate is below 45 percent; 
Whereas if ovarian cancer is diagnosed and treated at an early stage before the cancer spreads outside of the ovary, the survival rate is as high as 90 percent; 
Whereas there are factors that are known to reduce the risk for ovarian cancer and play an important role in the prevention of the disease; 
Whereas awareness and early recognition of ovarian cancer symptoms are currently the best way to save women's lives; 
Whereas the Ovarian Cancer National Alliance, during the month of September, holds a number of events to increase public awareness of ovarian cancer; and 
Whereas the goals and ideals of National Ovarian Cancer Awareness Month should be promoted to increase the awareness of the public regarding the cancer: Now, therefore, be it  
 
That the House of Representatives expresses support for greater awareness of ovarian cancer. 
 
Lorraine C. Miller,Clerk.
